 WINCHESTER SPINNING CORP.411Winchester Spinning Corp.andUnited TextileWorkers of America,AFL-CIO. Cases 1 1-CA-3077, 11-CA-3115, 11-CA-3165, and 11-RC-2395November27, 1967DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn June 2, 1967, Trial Examiner Sidney Sher-man issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended that such allegationsbe dismissed. Thereafter, Respondent filed excep-tionsto the TrialExaminer'sDecision and a sup-porting brief, and the General Counsel filed cross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, cross-exceptions, briefs, and the entire record in thesecases,andherebyadoptsthefindings,'conclusions,2 and recommendations of the Trial Ex-aminer, with the following modifications:1.The Trial Examiner found that, "while thematter is not free from doubt," Respondent had notviolated Section 8(a)(1) of the Act by striking thenames of members of the union committee from aposted list of such members as these persons ceasedto be employed by Respondent. Respondent assertsthat its purpose was to correct the Union'srepresentation in the posted list that the committeemembers were employees of Respondent.We do not agree. In view of Respondent's con-temporaneous unfair labor practices, including dis-criminatory discharges, acts of unlawful interroga-tion,unlawful threats, promulgationand main-tenance of an unlawful no-solicitation-no-distribu-tion rule, and the unlawful solicitation of employeeresignations from the Union's organizingcommit-tee, we find that Respondent's striking of the namesof discharged employees from the posted list ofunion committee members was calculated to havea coercive effect upon employees and therefore vio-lated Section 8(a)(1) of the Act.32.The Trial Examiner found that Respondent'sstated reasons for failing to transfer employeesMeece and Shook from the dyehouse to the blend-ing department were pretexts and that their unionloyalty was the real reason for denying them trans-fers.We do not agree.In finding a violation, the Trial Examiner reliedheavily upon the credited testimony of employeeShook. Shook testified that both Shift SupervisorByas and Plant Manager Moses had indicated tohim that transfers were ruledout "onaccount of theUnion." Although we accept the Trial Examiner'scredibility resolution, we draw a different inferencefrom Shook's testimony. Apparently, the Tial Ex-aminer attributeda sinister meaning tothe phrase"on account of the Union." To him the statementconnoted an unlawful design or a discriminatorymotive.However, the undisputed testimony ofPlantManagerMoses shows that Respondent,seemingly relying on the general advice of counseland apart from other considerations bearing uponspecific transfers, feared the appearance of unlaw-'The Trial Examiner found and we agree that Respondent violatedSection 8(a)(3) and(I) of the Act by advancing the date of its economi-cally justified decision to close its dyehouse in the fall to August 1, 1966,in order to nd itself of two known union supporters before the representa-tion election scheduled for August 23 and 24 We agree with this findingalthough we have not adopted the Trial Examiner's further finding thatRespondent for discriminatory reasons refused to transfer employeesMeece and Shook from the dyehouse to the blending departmentRespondent argues that its July 15 decision to accelerate the closing ofthe dyehouse to August 1 was based primarily upon a backlog represent-ing only 2 weeks of dyeing work In rejecting Respondent's economicdefense,we also rely upon statistical data which indicates that Respond-ent had nearly as much dye work for its Asheville plant in June, July, andAugust 1966 as it had in the same months of the previous year. Thus,Resp Exh 6,a table of pounds dyed at its Asheville plant and at other lo-cations for 1965 and 1966, reveals that the Respondent dyed a total of66,254 pounds of yarn at Asheville in June, July, and August 1965 and65,004 pounds during the same penod in 1966 The amount of yarn dyedin these periods during1965 and 1966 at the Model Dye ofSumter,Respondent's principal commission dyer,is virtually identicalMoreover,in the August through November penod of 1966, a time when Respondentclaimed it would have experienced greatly reduced dyeing demands atAsheville,Model Dye was given 77,310 pounds of yarn to dye AlthoughRespondent contends that the orders it received in July and August were"repeats" of orders previously handled by Model Dye and,therefore,would not have been processed at Asheville even if the dyehouse therehad remained open, we agreewith the TrialExaminer that,at the timeRespondent decided to close the dyehouse, Respondent could not haveanticipated that all the orders received in the last half of July andthroughout August would be of the "repeat"variety Such an occurrencewouldbe particularlyunlikely in view of the fact that most of the ordersreceived by Respondent up to that time had been processed at AshevillexSince we are adopting the Trial Examiner's recommendation that theelection be set aside and a new election held, if the Union has not receiveda majority of all valid votes cast,including those ballots to which chal-lenges have been overruled,we finditunnecessary to pass upon theGeneral Counsel's exceptions to the Trial Examiner's failure to find thatcertain of Respondent'sviolations of Section 8(a)(1) of the Act con-stituted additional objectionable conduct providing a further basis forsetting the election aside In our view any proposed additional findings ofobjectionable conduct would be merely cumulative9CfJ P Stevens and Co, Inc,157 NLRB869, 872, enfd as modified380 F 2d 292 (C A. 2, 1967).168 NLRB No. 60 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDful discrimination, either against union committeemembers or nonmembers. Byas, a shift supervisorin blending, merely echoed a concern which had al-readymade the rounds at higher managementlevels.Our interpretation of these statements isstrengthened by the existence and significance ofother events which the record reflects with greaterclarity.Three regular employees, Shook, Meece, andMoss, worked in the dyehouse with SupervisorCrisp. Both Meece and Shook had worked in theblending department prior to their assignment to thedyehouse. Shook was transferred from the blendingdepartment to the dyehouse approximately 1 yearbefore his termination because he had injured hisback and could not continue to perform the workexpected of him in blending.On two occasions during the week before thedyehouse was to be closed, Supervisor Byas spoketo Plant Manager Moses about the shortage of em-ployees in blending and asked for the addition oftwo men to the existing department crew. Moses in-formed Byas that the employment of additional menwas not possible because the seasonal demand foryarn would shortly taper off. Moreover, interde-partmental transfers of dyehouse employees wouldnot be possible in view of Respondent's practice offollowing departmental seniority in reducing itswork force.AlthoughRespondent awarded overtime toblending department employees in August, this wasnot the kind of extra work which would warrantaugmenting the department's work force. Thus,Moses' uncontradicted testimony reveals that mostof the overtime work was work which had to be per-formed by the entire blending department crew ona few Saturdays in August. Apparently, this over-time was not regular or predictable. Rather it wascaused bysudden accumulationsof dyed yarn fromRespondent's dyehouse or from outsidecommis-sion houses.When the yarn came in it had to beblended as quickly as possible because it was due atthe next stage of the yarn producing process, card-ing,on the followingMonday. Consequently,Respondent judged that the blending department'sovertime problem would not be greatly alleviatedby the hiring of additional regular men to do whatthe entire crew could do in several hours of extrawork on Saturday. In any event, the overtime in theblending department lasted only for part of themonth of August. By the end of the third week inthatmonth all save two blending employees hadbeen laid off. The last two men were laid off abouta week later.Thus, because of the anticipated seasonal declinein Respondent's business,there were no additionalpositions available in the blending department at thetime the dyehouse was closed. Intraplant transferswere also ruled out by virtue of Respondent's ad-herence to departmental seniority as the basis forreducing the work force during periods of layoff. Inview of the foregoing, we find that the GeneralCounsel has not proven by a preponderance of theevidence that Respondent unlawfully discriminatedagainst employees Fred Shook and James Meeceby refusing to transfer them to the blending depart-ment when their employment in the dyehouse wasterminated. Accordingly, we shall dismiss that al-legation of the complaint which alleges such refusalas a violationof the Act.AMENDED CONCLUSIONS OF LAW1.Add the following to the Trial Examiner's firstConclusion of Law:"1.By striking the names of discharged em-ployees from the posted list of union committeemembers, Respondent has violated Section 8(a)(1)of the Act."2.Delete the Trial Examiner's second Conclu-sion of Law and substitute therefor:"2.By discharging Shook and Meece becausethey were union adherents and by discharging Rol-lins,Mahaffey, and Wheeler for their union activity,Respondent has violated Section 8(a)(3) and (1) ofthe Act."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent,Winchester SpinningCorp.,Asheville,NorthCarolina, its officers, agents, successors, and as-signs, shall take the action set forth in the Trial Ex-aminer's Recommended Order, as so modified:1.Add the following paragraph numbered 1(f) tothe Trial Examiner's Recommended Order:"(f)Striking the names of discharged employeesfrom the posted list of union committee members."2.Change paragraph 1(f) of the TrialExaminer'sRecommended Order to 1(g).3.Add the following after the third indentedparagraph of the Appendix:WE WILL NOT strike thenamesof dischargedemployees from the posted list of union com-mittee members.4. In paragraph 2(e) of the Trial Examiner'sRecommended Order delete "to be furnished" andsubstitute therefor: "on forms provided."5.Add the following paragraph numbered 2(d),to the Trial Examiner's Recommended Order,renumbering the following paragraphs in consecu-tive order:"(d)Notify the above-named employees ifpresently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training WINCHESTER SPINNING CORP.413and Service Act, as amended, after discharge fromthe Armed Forces."IT IS HEREBY FURTHER ORDERED that if, after theRegional Director counts the challenged ballots, thetally shows that the Charging Party has lost theelection held herein on August 23 and 24, 1966,said election is hereby set aside and the RegionalDirector is ordered to conduct a second election inthe manner set forth below.pression of surveillance of union activity, soliciting em-ployees to abandon their union activity, striking thenames of members of the Union's organizing committeefrom a posted list of committee members, and the promul-gation and enforcement of no-solicitation and no-distribu-tion rules.2.Whether Respondent violated Section 8(a)(3) and(1) of the Act by discharging certain employees."A. Sequenceof Events[Directionof Second Election 4 omitted frompublication.]"An election eligibility list, containing the names and addresses of allthe eligible voters, must be filed by the Employer with the RegionalDirector for Region 1 1 within 7 days after the date of issuance of theNotice of Second Election by the Regional Director The RegionalDirector shall make the list available to all parties to the election No ex-tension of time to file this list shall be granted by the Regional Director ex-cept in extraordinary circumstances. Failure to comply with this require-ment shall be grounds for setting aside the election whenever proper ob-jections are riledExcelsior Underwear Inc,156 N LRB 1236TRIAL EXAMINER'S DECISIONSIDNEY SHERMAN, Trial Examiner: The originalcharge herein was served on Respondent on July 20,1966.' The consolidated complaint issued on December14, and the proceeding was heard on various dates inJanuary and March 1967. The issues litigated related toalleged violations of Section 8(a)(I) and (3) of the Act.After the hearing a brief was filed by Respondent.2Upon the entire record in this proceeding," includingmy observation of the witnesses, I adopt the followingfindings and conclusions.1.RESPONDENT'S BUSINESSWinchester Spinning Corp., herein called Respondent,is a Connecticut corporation and is engaged in the manu-facture of yarn at its plant in Asheville, North Carolina.Respondent annually receives directly from out-of-Statepoints materials valued in excess of $50,000. Respondentis engaged in commerce under the Act.If.THE LABOR ORGANIZATIONUnitedTextileWorkers of America, AFL-CIO,hereinaftercalled the Union,is a labor organization underthe Act.III.THE UNFAIR LABOR PRACTICESThe pleadings, as amended at the hearing, raise the fol-lowing issues:1.Whether Respondent violated Section 8(a)(1) of theAct by interrogation, threats of reprisal, creating an im-All dates refer to 1966, unless otherwise stated 'On April 24, 1967, at the request of the Trial Examiner, the GeneralCounsel submitted a memorandum clarifying his position on certainpoints,and Respondent submitteda replythereto.On March 20, 1967, the parties submitted a stipulation regarding thesettlementof a workman's compensation claim by one of the alleged dis-criminatees, Wheeler, which has been marked as TX Exh. 1, and is herebyordered incorporated in the record.3At the hearing ruling was reserved on Respondent's objection to theadmission of G C Exh. 14 That objection is hereby overruled and the ex-Respondent began its operations at Asheville inNovember 1964. During the period here involved it hadabout 100 employees. So far as appears from the record,the Union began its campaign to organize Respondent'semployeesin thelatter part of April 1966. During the en-suingmonths, a number of cards were signed for theUnion, and, at a number of meetings held in the plant,Respondent's president, Gaylord, expressed oppositionto the Union and urged the employees to repudiate it. OnMay 2, Respondent posted a notice warning of dischargefor excessive absenteeism, and on May 11, a rule wasposted forbidding solicitation and distribution of litera-ture.On June 17, Rollins and Mahaffey, both of whomwereunionadherents, were notified of their discharge forabsenteeism. On June 28, the Union requested recogni-tion, and, on July 1, Respondent rejected that request. Onthe same day, Conner,a unionadherent, was dischargedallegedly for his inadequacies as a supervisor. On July 5,the Union filed a petition with the Board for an electionamong Respondent's productionand maintenance em-ployees, and on the same day submitted to Respondent alistofnamesof employees, stating that they were mem-bers of the Union and of its organizing committee. OnAugust 1, Respondent closed its dyehouse, thereby ter-minatingthree employees,includingtwo of those namedin the July 5 letter as members of the union committee -Meece and Shook. On August 16, Wheeler, anothersuch committee member, was discharged, allegedly for in-competence. On August 23 and 24, an election was heldupon the Union's petition, and the result was 38 votes forthe Union and 39 against, with 8 ballots being challenged,including those cast by Wheeler, Conner, Mahaffey,Meece, and Shook. The Union filed timely objections tothe election. On October 11, Ellis, the chairman of theunioncommittee, was discharged, allegedly for absentee-ism.On December 14, the Regional Director issued a re-port on objections and challenges, in which he recom-mended that two challenges be overruled and onesustained, and that ruling on the challenges to the ballotsof the five persons named above be reserved pending theoutcome of the instant complaint proceeding, wherein allfive are alleged to have been discriminatorily discharged.As to the objections to the election, the Regional Directorrecommended dismissal of some and directed that a hear-ing be held with respect to the rest, and, as such objec-hibit is received in evidence For corrections of the record, see the TrialExaminer's orders of Feburary 28 and May 15 and 26, 1967, and pp 324to 331 of the transcript"An allegationthat Respondentviolated Section 8(a)(5) of the Act byrefusing to bargain with the Union was withdrawn by the General Counselat the hearing,the General Counsel having ascertained, after checkingRespondent'spayroll records,that the Uniondid nothave signed cardsfrom a majority of those on the payroll at the time of the Union'srequestfor recognition5All references to "Shook" herein denote Fred Shook, Jr 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions coincidedwithcertain allegations in the complaint,they were ordered consolidated for purposes of hearingwith the instant complaint proceeding.B.Discussion1.The 8(a)(1) issuesa.InterrogationEmory-MahaffeyEmory was a shift supervisor in the winding and twist-ing department, and it is admitted that he was a super-visor under the Act. Mahaffey, a winder, testified,without contradiction, and I find, that on April 17 Emoryasked her if she was interested in organizing a union in theplant; that she replied that she would do anything in herpower to helpbring a unionin; that Emory remarked thathe would let her "know something later"; that on April21 or 22 Emory told her that, if she was interested, therewould be a union meeting on April 23, but warned herthat, if "the office" learned of her attending the meeting,she would be discharged; that she attended the meetingand there received a number of cards, which she dis-tributed in the plant; that on April 25 Emory signed acard at her house and asked her for another card to besigned by Emory's wife, a plant employee; that, late inMay, Emory told the witness he had been asked bysomeone in "the office to find out what he could in thewinding department"; and that he proceeded to inquirewhether she knew anything about union activity in thatdepartment or had seen any union cards, to which sherejoined that she did not know what he was talking about.The General Counsel appears to contend that the in-cident of April 17 and that which occurred late in Mayconstituted unlawful interrogation.As to the first in-cident, it is clear that Emory's inquiry about Mahaffey'sinterest in a union was merely a prelude to soliciting herto engage in union activity and was so regarded byMahaffey. Accordingly, I find no violation on that occa-sion.The May incident presents a more complex problem.It is plain that both Emory and Mahaffey were acting outa sort of charade. Thus, Emory was going through themotions of carrying out his instructions to investigate theunion activity in his department, and Mahaffey played outher part by giving him an answer which both knew wasfalse.However, this sham interrogation had ominousovertones; for Emory thereby disclosed to Mahaffey thathighermanagement was attempting to ascertain theidentity of those employees in her department who wereactiveon behalf of the Union, and, against thebackground of Emory's prior warning to Mahaffey thatshe would lose her job, if her union activity becameknown to Respondent, this disclosure to Mahaffey, underthe guise of interrogating her, was calculated to coerceand restrain her in the exercise of her right to engage inunionactivity.Accordingly, it is found that, by theforegoing "interrogation" late in May, Respondent vio-lated Section 8(a)(1) of the Act.Emory-RollinsRollins, likeMahaffey, worked under Emory. Rollinstestified without contradicition, and I find, that early inMay Emory asked her what she thought about the Union,to which she replied that she did not know much about it.Rollins had in fact signed a union card and had solicitedothers to sign cards. As it does not appear that Emory in-dicated to Rollins, as he had to Mahaffey, that he wassympathetic to the Union or that he was acting in anycapacity other than as a representative of management, itis found that, by the foregoing interrogation, viewed in thecontext of the other unfair labor practices found herein,Respondent violated Section 8(a)(1) of the Act.Moses-ShookConner, an active union adherent, was discharged onJuly 1. The next day, according to the testimony ofShook, he remarked to Plant Manager Moses, ". . . I seethat you got rid of Martin Conner yesterday," whereuponMoses remarked that Conner was working for the Unionand not for the interest of Respondent. Shook added thatMoses then asked him, "Are you working for the interestof the company," eliciting from Shook the rejoinder,"That's for me to know and you to find out."6 Mosesvacillated between categorical denials that there had beenany such conversation and assertions that he had norecollection thereof. Shook's account, on the other hand,was forthrightand circumstantial,and Iwas favorably im-pressed by his demeanor. Moreover, while in evaluatinghis credibility one must give due weight to the fact that hewas himself a union adherent and one of the employeesalleged in the complaint to have been discriminatorilydischarged, there is the countervailing consideration thathe showed great reluctance to testify at all, refusing totake the stand at the firstsessionof the hearing, althoughhe was under subpena by the General Counsel, andfinally appearing to testify only after a consent order en-forcing the subpena had been entered by a Federal dis-trict court. In view of all the foregoing matters, I creditShook and find that Moses asked Shook, in effect,whether he was working for Respondent or for the Union.It is further found that, by Moses' foregoing probing intoShook's union sentiments,immediately after he had at-tributed Conner's discharge to his union activity, Re-spondent violated Section 8(a)(1) of the Act.b.ThreatsBy CrispIt is undisputed that on July 10 or 11 Respondentcalleda meetingof its supervisors, at which their atten-tion was directed to the list of union committee membersthat had been forwarded by the Union to Respondent onJuly 5, and that Plant Manager Moses made some re-marks regarding the treatment to be accorded by the su-pervisors to union adherents.Crisp, an admitted supervisor, who was then in chargeof the dyehouse, testified that the instruction given to thesupervisors on that occasion was that, if they could"discharge or release any one for just cause who hadsome affiliation with the Union, to do so," and that Mosesadvised him that two members of his dyehouse crew,Shook and Meece, were on the list of committee mem-6At that time Respondent had not yet received the Union's July 5 letteridentifying Shook as a member of its committee WINCHESTER SPINNING CORP.bers, and asked Crisp if he knew of theunion sentimentsof the other dyehouse employee, Moss.Moses, on the other hand,insistedthat the substanceof his remarks on that occasion was that the supervisorswere to treat everybody fairly and "feel free to dischargeanybody for just cause."7 He was not questioned aboutany discussion he may have had with Crisp concerningthe union sentiments of his subordinates. Callahan, a su-pervisor, substantially corroborated Moses' version of hisinstructions to the supervisors."Crisp testified further that, upon returning to thedyehouse from the foregoingmeeting,he warned Shookthat he might be discharged "not because of union activi-ties" but because of his indifferent work record. Uponbeing pressed on this point, Crisp acknowledged, "I sup-poseI did tell him that the Company was looking for anexcuse to fire him," and that, while he did not tell Shookthat this was because of his union activity, he (Crisp) un-derstood, presumably from what had been said at the su-pervisor'smeeting,that this was in fact the case. How-ever, under further questioning , Crisp finally avowedthat he told Shook "It's possible that they would be look-ing for a reason to fire you with your name on the commit-tee list."Shook confirmed that on July 11 he was told by Crispthat he had just attended a meeting where he had been in-structed by Moses to get rid of known union members "inany way possible ... even if they [sic] didn't like the waythey combed their hair."9 Shook added that he reportedthe foregoing conversation to Meece and to Ellis, whowas the chairman of theunioncommittee.Moreover, Ellis testified without contradiction, and Ifind, that Crisp, as well as other supervisors, had warnedemployees that, "if we belonged to the union, we hadbetter keep on our toes or we would be gotten rid of," andthat another supervisor, Shelton, had admonished em-ployees to "stay on their toes ... they knew who was inthe union and they could be dismissed for any reason]Moses intimated that these remarks were prompted by the fact thatthe supervisors seemed to have gotten the notion that membership on theunion committee rendered an employee immune from discharge8While Gaylord insisted that the supervisors were admonished at thatmeeting to avoid discriminating against employees,his testimony does notadvert specifically to any remarks made by Moses on that occasion on thesubject ofdischargesfor cause.Neither Gaylord nor Callahan squarely contradicted Crisp's testimonyregarding his conversation with Moses about the dyehouse employees,but professed merely not to recall any such conversation.9At the same time, Shook acknowledged that he was assured by Crispthat he, himself, did not care how a man felt about a union so long as he didhis job, and that Crisp indicated he had no intention of carrying outMoses'instruction.10 It is not clear from Ellis' testimony at this point whether he attributedto Shelton the additional remark that Respondent was "trying to fire" theunion adherents or whether this quoted phrase represented merely Ellis'construction of the purport of Shelton's statement that Respondent waswatching the union adherents11At the time of the hearing he was no longer in Respondent's employ,having been discharged in August 1966 when the dyehouse was closedRespondent suggests that the fact that he had been discharged may havecolored his testimony. However, as the summary thereof in the text in-dicates,his testimony,far from being slanted against Respondent,reflected a tendency to shield it, at least where such testimony touchedupon the precise content of Crisp's warning to Shook.11That this was in fact the message Moses was attempting to convey tothe supervisors is confirmed by the fact that, as found above, other super-visors beside Crisp indicated to Ellis that Respondent was looking forreasons to discharge union adherents. Moreover, there was no effectivecontradiction of Crisp's testimony that at the supervisors' meeting Mosesdirected Crisp's attention to the fact that two members of the union com-415whatsoever," and that Respondent was "watching theunion guys."10It is manifest from the foregoing that there was no sub-stantial dispute that Crisp warned Shook, in effect, thatRespondent was seeking a pretext to discharge himbecause of his union activity, and I so find.Respondent appears to contend that Crisp's warning isnot chargeable to Respondent because it was based on amisinterpretation of Moses' instruction. However, I amconstrained to credit Crisp, who had no apparent stake inthe outcome of the proceeding, i i as against Respondent'switnesses, who had an obvious partisan interest in thematter, and find that the clear thrust of Moses' remarkswas, as Crisp testified, that the supervisors should be alertto find a colorable reason to dischargeunionadherents,12and not, as the testimony of Moses and Callahan implies,that the supervisors were to feel free to discharge any-body for just cause, regardless of their union affiliation.In any case, even if it be assumed that Crisp's warningstatement to Shook was based on a misunderstanding ofMoses' instructions, that would not avail Respondent atthis juncture. For the purpose of finding that such warn-ing was coercive, it suffices that it was in fact delivered toShook by his supervisor, and that the purport thereof wasthat Shook had jeopardized his job byengaging in unionactivity.13Accordingly, I find that by such warningRespondent violated Section 8(a)(1) of the Act.By CallahanAs already related, on June 17, Rollins and Mahaffey,employees in the winding and twisting department, were'notified of their discharge, allegedly for excessive absen-teeism. Penland, who also worked in that department,testified that late in June her supervisor, Callahan, toldher that she would have to operate more spindles; that,when she demurred and asked what would be the con-sequences if she refused, he answered that he wouldmittee worked under Crisp and inquired about the union sentiments ofCrisp's other subordinate, Moss. Such focusing of Crisp's attention on theidentity of the union adherents under his supervision accords more with aprogram of discrimination for union activity than with one of neutrality orindifference to the employees' union affiliation13 Solo Cup Company,114 NLRB 121, enfd 237 F.2d 521 (C.A. 8);Neco Electrical Products Corporation,124 NLRB 481, 488In its brief,Respondent points to Shook's testimony that he was as-sured by Crisp, in effect, that he (Crisp) would ignore Moses' instructionsregarding the discharge of union adherentsHowever, whatever reas-surance this may have given Shook personally, it was foreseeable thatShook would (as he, in fact, did) report Crisp's disclosure of manage-ment's policy of reprisals against them to other union adherents, whowould not have the benefit of such reassurance. Thus, Ellis, to whomShook related Crisp's warning, was not under Crisp's supervisionRespondent also points to testimony by Gaylord that at the foregoingmeeting the supervisors were admonished by him to maintain a position ofneutrality in regard to the Union and to treat all employees alike How-ever, for reasons already indicated, I deem more credible Crisp'stestimony that, while such instructions had been given at previousmeetings of supervisors, a different note was struck at the foregoing meet-ing In any event, as already noted, even if it be assumed that Crisp'swarning to Shook was inconsistent with Respondent's policy as enun-ciated at the meeting, that circumstance would not detract from the coer-cive impact of such warning. or relieve Respondent of responsibuitytherefor. (Moreover, Gaylord admitted that he himself did not observe apolicy of neutrality, but spoke against the Union at employeemeetings Inview of this, he could hardly have expected his supervisors to be overlyconscientious in observing any instructions he may have given that theymaintain a policy of neutrality either in their treatment of employees or intheir conversations with them ) 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge her as he had discharged Mahaffey and Rollins;and that, when she inquired whether they had beendischarged for refusing to operate more spindles, Cal-lahan answered only that they had been attending toomany union meetings.Callahan denied that in the foregoing conversation withPenland he had made any reference to the discharge ofRollins and Mahaffey, insisting that at the time of theirdischarge he did not know that they were union ad-herents. However, upon being questioned further on thispoint, he acknowledged after some effort at evasion thatlate inMay he had heard "rumors" that Rollins andMahaffey were attending union meetings. In view of this,as well as demeanor considerations, I credit Penland"and find that, as she testified, Callahan implied that Rol-lins and Mahaffey had been discharged for union activity,and that Respondent thereby violated Section 8(a)(1) ofthe Act.c.SurveillanceShook testified that late in July Byas, the supervisor ofthe blending department, suggested that the witness findout if there was an informer at the union meetings, but didnot respond to Shook's efforts to ascertain from Byas theidentity of any such informer. Byas professed to have norecollection of this incident. On the basis of demeanor,and in view of the circumstantiality of Shook's account,I credit it. However, I do not believe that Byas' foregoingvague reference to an informer warrants a finding that, astheGeneralCounsel contends, Respondent therebycreated an impression of surveillance, and dismissal ofthis allegation will be recommended.d.Solicitation of resignations from union committeeAs already related, the Union on July 5 submitted toRespondent a list of names of union committee members,and it was stipulated that on July 15 Respondent postedthe list on the plant bulletin board.Meece testified that at a meeting in mid-July with about10 employees Moses invited them to let him know if theywanted to strike their names from the list. Moses, how-ever, attributed this remark to Gaylord. Whether made byMoses or Gaylord, such an invitation to, or solicitationof,union adherents to repudiate the Union was un-lawful.15e.Striking of names fromcommittee listWhenever a member of the union committee ceased tobe employed by Respondent, his name was admittedlystruck by Moses from the posted list of members of theunion committee. It is apparently the General Counsel'scontention that Moses' purpose was to impress upon theemployees the precarious tenure of those who publiclyespoused the Union. Moses explained at the hearing thathis purpose was merely to underscore his argument to theemployees that the Union was being supported by per-sons no longer in Respondent's employ, whose motiva-tion was therefore open to question. In its brief, Respond-ent points out also that the Union's letter of July 5, list-ing the names of the committee members; refers to themas "employees" of Respondent. It would seem, therefore,that one effect, at least, of striking the names of those whoceased to be employees, was to conform the Union'sforegoing representation to the facts. While the matter isnot free from doubt, I do not believe that the record pre-ponderates in favor of a violation finding here.' ef.The May 11 noticeIt is undisputed that on May 11, Respondent postedthe following notice:For the protection of employees, the companydoes not permit the solicitation of its employees formerchandise, selling of chances, subscriptions,tickets, etc.There may be some community civic programs ap-proved by management, which will be an exceptionto the above rule.It is important that our plant and the plant'spremises be kept neat and clean at all times. There-fore, no notices, posters, stickers or similar materialmay be posted at any place on company property,except on official bulletin boards, and then only afterapproval by management. No such material may bedistributed or littered on any part of the companypremiseNo employee may engage in any activity either foror against a Union nor engage another employee insuch activity during the working time of either em-ployee.Failure to comply with the above rules is sufficientcause for dismissal.The complaint alleges that, by promulgating and main-taining the foregoing restrictions upon distribution ofliterature and union solicitation,17 Respondent violatedSection 8(a)(1) of the Act.In attacking the no-solicitation rule in the foregoingnotice, the General Counsel relies only on the timing ofRespondent's action in posting the rule, and not on thecontent thereof. isIn this connection, the General Counsel citesWardManufacturing Co., Inc.,19where the Board held that,while a rule proscribing solicitation and distribution ofliterature only during working hours was "presumptivelyvalid," the promulgation of the rule was unlawful becauseitwas discriminatorily motivated. The rule in that caseread as follows:All forms of solicitation and the distribution of litera-ture or other material forany outside organizationisprohibited during working hours unless prior writtenapproval has been obtained... .Adverting to the fact that the foregoing rule was postedisAlthough she had signed a union card, Penland was no longer inRespondent's employ at the time of the hearing and so had no apparentimmediate interest in the outcome of this proceeding11 It is no defense that, as Respondent contends, the record shows thatsuch solicitation was unproductive16Other allegations in the complaint relating to solicitation of em-ployees to repudiate the Union and inviting employees to form their owngrievance committee were struck at the heanng, in view of the dearth ofevidence that Respondent was responsible therefor11Additional allegations that Respondent violated the Act by the en-forcement of such restrictions were struck at theheanng, as no evidenceof enforcement was presented by the General Counsel18Accordingly, absent any objection to the notice on that score, I donot pass on the question whether the notice imposes unduly broad restric-tions on union solicitationiS 152 NLRB 1270. Accord-The Brearley Company,163 NLRB 637,Pepsi Cola Bottlers of Miami, Inc.,155 NLRB 527 WINCHESTER SPINNING CORP.417the day after a union filed a representation petition, theBoard there stated:This precipitous promulgation and the fact that therule did not apply to all forms of solicitation and dis-tribution, clearly indicate that Respondent's purposein adopting its rule was not to prevent disruptions ofproduction and discipline, especially in the absenceof any evidence that any disruption had occurred.Therefore, we find that Respondent's sudden adop-tion of its rule evidenced a concern about union ac-tivity among employees and that the rule was postedsolely to stifle the Union's organizing campaign.Here, the rule was posted less than 3 weeks after the in-ception of union activity'20 the rule did not apply to allforms of solicitation, 21 and there was no evidence that therule was necessary to prevent disruption of production ordiscipline.Accordingly, I deem the rationale ofWardtobe controlling here, and find that the no-solicitation rulein the May 11 notice was promulgated solely to inhibitunion activity,22 and that, by promulgating and maintain-ing that rule in effect, Respondent violated Section 8(a)(1)of the Act.With regard to the no-distribution rule in the May 11notice, the General Counsel makes a twofold contention- (1) that the rule was invalid because unduly broad, and(2) that, even if otherwise valid, the rule was unlawfulbecause of its timing. 23Treating the second contention first, I find it meritori-ous for the reasons set forth above with regard to the no-solicitation rule.As to the first contention, that the rule is bad becauseof its content, the Board has held that a no-distributionrule is valid, as applied to union literature, only if itsprohibition is limited to distributions during working timeor in work areas, and that such a rule is invalid if itproscribes distribution of union literature in nonworkareas during nonworking time. It is clear that the thirdparagraph of the May 11 notice purports to regulate thedistribution of any literature at any time and in any part ofRespondent's premises, and that it is therefore undulybroad, insofar as it encompasses the distribution of unionliterature.However, Respondent's counsel contends thatthe third paragraph of the notice should be read as limitedby the language of the next paragraph, which expresslyforbidsunionactivityduring workingtime.Apparently,it is counsel's position that the foregoing ban on union ac-tivity during working time should be read as licensing allforms of union activity, including distribution of unionliterature, during nonwork time, and as to that extentcarving out an exception to the blanket rule against dis-tribution of any literature at any time. However, thefourth paragraph is not couched in terms of an exceptionto the third paragraph but rather in terms of an additionalrestriction.24 It would seem unrealistic to expect an em-ployee to put together two such prohibitory sentencesand arrive at the conclusion that they added up to alicense to distribute union literature during nonworkingtime.Certainly, the caveat in the notice that noncom-pliance with any of the rules contained therein would because for discharge was not likely to encourage an expan-sive reading of the notice but would tend rather to induceemployees to play it safe and not distribute any unionliterature at any time.25 Finally, if Respondent had in factintended to permit the distribution of union literature dur-ing nonworking time, it would have been a simple matterto say so, and not leave so much to interpretation or sur-mise.Accordingly, it is found that the May 11 noticetended to inhibit employees from distributing union litera-ture in nonwork areas during nonwork time, and that, bypromulgating and maintaining such notice, Respondentviolated Section 8(a)(1) of the Act.2.Thedischargesa.Rollins andMahaffeyBoth worked in the winding and twisting department,both were union adherents,attending union meetings andsoliciting for the Union,both were discharged about thesame time,26 the same reason(absenteeism)was assignedin both cases,and, as to both discharges,the GeneralCounsel relies mainly on the same item of evidence asproof of discriminatory movitation-namely, Penland'stestimony set forth above, which I have credited, thatshortly after their discharge their overseer'27Callahan,implied to Penland that he had discharged them for at-tending too many union meetings.Moreover,it has beenfound above, on the basis of Mahaffey's uncontradictedtestimony,that her supervisor,Emory,had warned her ofdischarge if Respondent learned of her attendance atunion meetings.Respondent contends,nevertheless,that Rollins andt" So far as the record shows, the first union meeting attended byRespondent's employees was held on April 23, and there is no evidenceof any union activity prior to that date1'Note the provision in the May 1 I notice for approval by managementof solicitation on behalf of "community civic programs "22 In its brief,Respondent appears to contend that its no-solicitationrule should be treated as a nullity, because there is no evidence that it wasenforcedHowever, there can be little room for argument that the mereposting of a no-solicitation rule, particularly where, as here, the employeesare warned of discharge for violating such rule, will tend to inhibit em-ployees fromengagingin the activity thus proscribedAtkinsSaw Divi-sion,Borg-Warner Corporation,148 NLRB 949, 953-954,Airpax Elec-tronics, Inc,164 NLRB 409The Lion Knitting Mills Company,160 NLRB 801, cited by Respond-ent, is clearly inapposite, as the Board did not there hold that nonen-forcement of a rule against union solicitation rendered the rule innocuousThat case held only that a rule which,unlike the instant rule, did not on itsface apply to union solicitation,would not be construed as so applying, inview of testimony by management representatives that it was not aimed atunion activity, but only at other forms of solicitation, coupled with the factthat the rule was not enforced against open and widespread union solicita-tion ThusLionappears to stand only for the proposition that, where a ruleagainst solicitation is construable as not aimed at union solicitation, thefact that the rule was not enforced against open and extensiveunion sol-icitation will be given some weight as evidence of the scope of the ruleHere, however, the rule expressly applies tounionactivity and there is noroom for any other construction.23 See the General Counsel's postheanng memorandum dated April 21,196724Moreover,to construe the fourth paragraph as such an exception, anemployee unversed in such niceties would have to equate "union activity"with distribution of union literature25There is no evidence that eithermanagementor the employees in-terpreted Respondent's no-distribution rule in the manner proposed byRespondent's counsel Nor is there any evidence that there was in factany distribution of union literature by employees at any time on Respond-ent's premisesAccordingly, the case at bar is distinguishable in thisrespect fromLionKnittingMills, supra,cited by Respondent16Both were notified of their discharge on June 17. However, Mahaf-fey's termination notice is dated June 14, and was mailed to her on thatdate, but returned to Respondent because improperly addressed'7As overseer, he ranked next above the shift supervisor in the windingand twisting department. 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDMahaffey were in fact discharged because of excessiveabsenteeismand adduced testimony by Callahan andMoses 28 that this was the sole reason for their termina-tion.29The record shows that Mahaffey was absent 12days in May and 3 daysin June,and thatRollinswas absent 2 days in May and 7 days in June.30 Tonegate any charge of disparate treatment, Respondentintroduced the attendance records for May and Juneof certain other employees in the winding and twist-ing department.31Of these, Bartlette's record showsseven absences in May and fourin June.The recordofWilma Evans, who was hired on May 23, showsnine absences between that date and June 30, andRobinson's record shows her absent during all ofMay, except for 2 days, and that she worked onlyIday between August 11 and 25. Wilson. who wasemployed from June 9 to June 30, worked only 6 daysduring that period. Callahan admitted that no employeesin hisdepartment, other than Rollins and Mahaffey, weredischarged.Moses explained that Robinson and Evanswere retained despite their absenteeism because theycould not be easily replaced, as they worked on the thirdshift,which was the least desirable one.32 However, noexplanationwas offered for the retention of Wilson,whose record was, relatively speaking, far worse thanthat of either Mahaffey or Rollins; and the retention ofBartlette, whose record was comparable to that of Rol-lins,was explained only on the ground that Bartlette andher husband had been ill. However, for reasons set forthbelow, I creditRollins'testimony that she reported toRespondenton June 13 and 15 that she was ill, and, as al-ready noted, Respondent'switnessesdenied, in anyevent, that the reason for her absence was a factor in herdischarge.33Respondentalso introduced exhibits showing that fiveemployees in other departments had been discharged forabsenteeismbetween March and July. In the case of threeof these employees (Anderson, James Shook, and Mel-ton), it appears from their attendance records,termina-tion notices, and Moses' testimony that all three weredischarged after failing to communicate with Respondentduring an extended period of absence.34 Another,Burrell,was absent far more often than he was present. TommyHuntsinger was discharged on March 25 for absentee-ism,35but was rehired on June 19. Moses explained thathe was recalled only for a temporary, 1-weekassign-ment.36 In the case of Melton, also, the record shows that,although he was terminated on July 28, for absenteeism,he was permitted to return to work on August 8.37 In thecase of Ellis, who, according to Moses, had "by far theworst attendance record of any employee in any depart-ment,"butwas not discharged until October, Mosestestified that he was retained as long as he was because ofhis special skill as a fixer.311It thus appears that three of the foregoing five em-ployees were discharged only after failure to commu-nicatewith Respondent during an extended period ofabsenceand mighttherefore be presumed to have quit,39that a fourth (Burrell) had a far worse record than Mahaf-fey or Rollins, and that the fifth (Huntsinger), as well asone of the others (Melton), was rehired despite a priordischarge for absenteeism.It is evident from the foregoing that, while Respondenton May 2 concededly posted a notice warning the em-ployees of discharge for excessive absenteeism, whichwas reinforced by oral warnings from the supervisors,this policy was not strictly or uniformly enforced. Theflexibility of such policy is illustrated by the cases ofRobinson, Evans, Ellis, and Huntsinger, in which casesRespondent admittedly deemed their poor attendance tobe offset by other considerations. Moreover, there wasno tenable explanation of the failure to discharge Bart-lette,whose attendance record was little, if any, betterthanRollins', orWilson, who worked only 6 days out of19, and the fact that Burrell was retained as long as hewas40 is a further indication of disparate treatment. Fi-28According to Callahan,the discharge decision was made by Mosesafter discussion with Callahan However, in his testimony Moses makesno reference to any discussion with Callahan,but claims to have based hisdecision on reports from Emory, the shift supervisor,who was Callahan'ssubordinate As he impressed me as,on the whole,a more candid witness,and as I have credited Penland's testimony that Callahan admitted to herthat he had effected the discharge,Icredit Callahan as against Moses29While Respondent adduced testimony that Callahan and Moses hadreason to believe that both Rollins and Mahaffey were feigning illness oncertainoccasionswhen they reported that they were sick, theyacknowledge that this circumstance did not motivate their action with re-gard to the two employees,and that they would have been discharged inany event because of the numberof daysthey were absent30Resp Exh 1 1 shows her absent 4 days between June 1 and 1 1. In ad-dition, she was admittedly absent 3 more days, from June 13 to 15, when,according to Callahan,itwas decided to discharge her31These records purported to cover only the employees in that depart-ment who were in Respondent's employ on June 30.32Rollins and Mahaffey worked on the second shift33 Both Callahan and Moses testified that they were particularlydisturbed by Rollins' failure to come to work on Saturdays,and Callahanadded that he warned Rollins about June 1 that, if she continued to absentherself on Saturdays and did not improve her attendance in general, shewould be discharged Rollins had already missed two out of three Satur-days in May,and she missed the first Saturday in June and worked only 5-1/2 hours on the next Saturday,June 11, being excused from work earlybecause of a reported death in her family However, Bartlette was absentfour successive Saturdays in June, and Wilson missed three out of fiveSaturdays in May and June Accordingly,even if one takes into accountRollins' Saturday absences, that wouldnot seem to warrant singling herout for discharge3'Thus,Melton's termination notice is datedJuly 28, and the last dayworked prior theretois shown on his attendancerecordas July 19 JamesShook'snotice dates his separationfromJune 28,his last dayworked isJune 24 Anderson's notice isdated AugustI,and his lastday workedwas July 2235His recordshows 14 dayslost inJanuary, 6 in February,and I inMarch'°Huntsinger's attendancerecord showsthat, when rehired, he worked4 days, wasabsent the next 5days, and wasdischarged againon June 30,for absenteeism1'He worked the next2 weeks,and presumably resigned or was laidoff, as thereis no evidenceof a seconddischarge.38Ellis' discharge is alleged in the complaint to have been discnmmato-ry This allegationis discussed below3"Rollins testified that she called the plant on June 13 and15 to reportthatshe was ill Although Callahan testifiedthat he inquired of Rollins'sister, Robinson, about thereason for Rollins' absence, he didnot directlydispute her foregoing testimony, and her termination notice, unlike that ofAnderson,James Shook,and Melton, makes no reference to her failure tocommunicate, but onlyto "excessive absenteeism" Accordingly, I credither foregoing testimony In the caseof Mahaffey,there is likewise noevidence or contention that she was discharged because she failed to com-municate with Respondent regarding her absence40Mahaffey's termination notice citesthe fact that she hadbeen absent13 out of 34 daysHowever, as of June 14, thedate of Mahaffey's ter-mination, Burrell hadlost 20 out of 34 days,and he was not dischargeduntil July 8, when he had lost 15 moredays out of 19 WINCHESTER SPINNING CORP.419nally, althoughMahaffey testified that two employees,Lowe and Elmore, were absent as much as, or more than,Rollins, Respondent offered no evidence as to their at-tendance nor any explanation for not doing so, nor did itdisputeMahaffey's testimony that they were notdischarged.Accordingly, in view of Callahan's implied admissionto Penland that Rollins and Mahaffey were discharged byhim for union activity, his avowal at the hearing that hehad heard of such activity at the time that he recom-mended their discharge, Emory's warning to Mahaffeythat she would be discharged if Respondent learned of herattendance at union meetings, President Gaylord's ad-mitted expressions of opposition to the Union in speechesto employees, the fact that Respondent's own evidencedemonstrates that its rule against absenteeism was notstrictly enforced, and the unexplained retention of em-ployees with attendance records comparable to, and insome cases much worse than, those of Rollins or Mahaf-fey, it is found that their union activity was at least a fac-tor contributing to their discharge, and that by suchdischarge Respondent violated Section 8(a)(3) and (1) ofthe Act.b.WheelerWheeler was hired by Respondent in June 1965, andworked initially as a "back tender" in the carding depart-ment.As such his principal task was to feed yarn fromhoppers into carding machines. In addition, he had somejanitorial duties in that department. After 4 months hewas transferred to another job, but, late in April 1966,upon suffering an injury on that job, he returned to backtending, and was still so employed at the time of hisdischarge on August 16. His name was on the list ofunion committee members sent by the Union to Re-spondent on July 5, and since late in July Wheeler hadbeen wearing a union button while at work. His dischargeoccurred a week before the Board election.Wheeler's termination notice recites that he wasdischarged because he had "continually and wilfullyrefused to properly execute his duties" and that "hisneglect had caused below grade yarns to be shipped tocustomers." Moses explained at the hearing that the lowgrade yarn referred to in the termination notice resultedfrom Wheeler's alleged chronic failure to keep his hopperat the prescribed level.41Moses testified that Wheelerwas also reported to have been lax in another respect,42and cited continual complaints by Overseer Sears duringthe last several months of Wheeler's employment thatWheeler was not handling his job properly and neededconstant, close supervision. However, the only specifica-tionMoses was able to give regarding the subject matterof Sears' complaints was that Wheeler, as already noted,41Shelton,Wheeler's immediate supervisor,corroborated Moses onthis point42According to Moses, about a month before Wheeler's discharge amaintenance man had reported that Wheeler had failed to discharge hisresponsibility to detect and report the fact that the motor of one of hismachines needed oil43Moses testified that Sears was in Tennessee, but Respondent madeno showing as to what effort, if any,had been made to obtain histestimony44The implication here appears to be that Moses felt that Wheelerwould be more likely to malinger if he was discharged, and decided toguard against this by postponing Wheeler's discharge until it could bedemonstrated that he had completely recovered45Wheeler admitted that it was his responsibility to detect the break indid not maintain the supply of yarn in his hoppers at theproper level.Sears did not testify.43Shelton, who had been Wheeler's immediate supervisorat the time of his discharge, confirmed that Wheeler wasin the habit of letting his hoppers run low. While Sheltonadmitted that other employees were guilty of the samefailing, but were not discharged, he asserted that Wheelerwas the worst offender, that he produced bad yarn onevery shift during the time that he operated the cardingmachines, and that the witness reported this to highermanagement.According to Moses, sometime in June Sears hadrecommended that Wheeler be discharged because of hisincompetence, Moses deferred action on this recommen-dation only because there was still some dispute over theextent of Wheeler's disability as a result of his back inju-ry, and Moses preferred not to discharge Wheeler untilthat issue was resolved.44 Moses acknowledged thatsome time in July Wheeler reported to him that he was nolonger disabled.When asked why he did not thendischarge Wheeler, Moses said:.you just don't walk up to a man and say, "Wefind out you are physically able to do the job, you arefired now."The net effect of the foregoing testimony appears to bethat Moses had decided in June to discharge Wheeler, butpostponed the execution of this decision pendingWheeler's recovery from his injury, and, when Wheelerfinally admitted to a full recovery, Moses decided that todischarge Wheeler at that time would be unduly harsh orungracious and that it would be more seemly to wait fora more suitable occasion - namely, a fresh manifestationof Wheeler's incompetence.According to Moses, such an occasion presented itselfon August 15, when Sears reported to Moses thatWheeler had again let his hopper run low, and againrecommended his discharge, to which Moses assented.Wheeler admitted that his shift supervisor, Shelton,was continually complaining about Wheeler's work andthat his complaints became more frequent as time wenton. However, Wheeler portrayed Shelton as complainingabout all the other employees as well, and Wheelertestified,moreover, that Shelton's principal criticism ofWheeler was not because of low hoppers or poor qualityyarn, but the fact that the webbing on Wheeler's machineswould break, causing the yarn to run out of the front ofthe machine (not the hopper);45 and, while admitting thathis hopper ran low on August 15, Wheeler insisted thatthis was his first such experience, and that he explainedto Sears at the time that he had not been able to attend tothat particular hopper because he had to deal with anemergency on another machine.46the webbing and stop the machine, but that he frequently failed to do thisbecause he had to leave the machines to attend to other duties, such assweepingAt any rate, this matter of the webbing breaking was notspecified by Moses or Shelton in their recital of Wheeler's shortcomingsBoth Wheeler and Shelton testified regarding the matter of Wheeler'seating his lunch outside of the plant,and there was conflicting testimonyas to whether this was done before or after instructions were given toWheeler to eat his lunch near his machines However,while it appearsfrom Moses' testimony that Shelton referred to the matter on August 15,Moses acknowledged that it played no part in his decision to dischargeWheeler, and there is therefore no need to dwell on this point further46As Sears did not testify, there is no contradiction of Wheeler'stestimony that he tendered such an explanation,and I so finda336-845 0 - 70 - 28 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDEllis,a fixer,who servicedWheeler'smachines,testified that, except for the incident of August 15, he hadnever seen Wheeler's hopper run low, and that other em-ployees had let their hoppers run low without beingdischarged therefor.It is clear from the foregoing that Wheeler's hopper didrun low on August 15, and that this was the reason as-signed by Respondent for his discharge. It is also clearfrom the uncontradicted testimony of Shelton and Ellisthat no such action had been taken against other em-ployeeswho were guilty of the same offense. Ac-cordingly, a finding of disparate treatment in the case ofWheeler depends on whether one credits the testimony ofWheeler and Ellis that this was the only time that one ofWheeler's hoppers ran low or the testimony of Moses andShelton that this was a chronic failing of Wheeler's. Ofthe four witnesses who testified about this aspect of thecase, Shelton appeared to have had the least reason to bepartisan." He was no longer in Respondent's employ andwas called by the General Counsel to testify. However,he exhibited a marked reluctance to give testimonydamaging to Respondent. Moreover, his testimony thatWheeler turned out bad yarn on every shift during his laststintas a back tender - a period of nearly 4 months - isdifficult to reconcile with Moses' testimony that sinceabout the middle of July98 Wheeler was a man marked fordischarge at the first suitable occasion. It would seemthat, if, as Shelton claimed, he was keeping highermanagementadvised of Wheeler's ineptness, it would nothave been necessary for Moses to wait until August 15for such an occasion. Accordingly, if Moses, for what-ever reason, had in fact reached a decision some timeprior to August 15 to discharge Wheeler at the first op-portunity, it is clear that Shelton was exaggerating thefrequency of Wheeler's lapses.Moreover, the same criticism may be made of Moses'own testimony that Sears was continuallycomplainingabout Wheeler's inadequacies.In view of the foregoing, as well as demeanor con-siderations,and, as I have found it necessary to rejectMoses' testimony in other areas, I credit Wheeler andEllis as against Moses and Shelton and find that Wheelerwas not any more remiss than other employees in thematter of keeping his hoppers supplied with yarn. It hasalready been found that Moses enjoined the supervisorson July 11 to look for a reason to discharge union ad-herents, and that Shelton reiterated this policy to Ellisand other employees. Accordingly, while I believe thatMoses was, as he acknowledged, looking for a suitableopportunity to discharge Wheeler, I find that this attitudetoward Wheeler stemmed, not from any recommendationmade in Juneby Sears that Wheeler be discharged for in-competence, but rather from the fact that Wheeler's nameappeared on the July 5 list ofunioncommittee members.Accordingly, it is concluded thatWheelerwasdischarged for union activity, thereby violating Section8(a)(3) and (1) of the Act.c.The dyehouse crew- Meece and ShookOn August 1, Respondent closed its dyehouse, al-legedly for economicreasons,thereby terminating theemployment of Supervisor Crisp, and employees Shook,Meece, and Moss. Shook and Meece were on the July 5union committee list,49 and the General Counsel con-tends (1) that the dyehouse was closed for discriminatoryreasons, and (2) that, in any event, Meece and Shookwould have been retained and used in the blending de-partment, but for their union activity The latter conten-tion will be first considered.(1)The transfer issueBoth Meece and Shook had worked in the blending de-partment before being assigned to the dyehouse, and,even after such assignment, Meece continued to work inblending on a part-time basis. There was no evidence orcontention that Moss, the third member of the dyehousecrew, had had any experience in blending. It is un-disputed that a week or so before the closing of thedyehouse, and again on July 31, Byas had told PlantManager Moses that the blending department was shorthanded and urged that at least two of the dyehouse em-ployees be transferred to blending, to supplement his ex-isting crew, and it is conceded that Moses opposed anysuch transfer. In addition, Shook testified that on August1,Byas and Moses both indicated to him that the forego-ing transfers were ruled out because of considerationspertaining to the Union. Byas' remarks, according toShook, were addressed to him and Meece and were to theeffect that Byas tried to arrange their transfer butRespondent would not permit it "on account of theUnion," and Shook attributed to Moses the explanationthat Respondent's lawyers would not permit the transfer"on account of the Union."Byasdidnotdirectlycontradict the foregoingtestimony as to his remark to Shook but professed only tobe unable to recall any such incident. In view of this, aswell as other considerations bearing on Shook's credibili-ty, discussed above, I credit Shook and find that on Au-gust 1, Byas admitted to Shook that he had attempted toarrange the transfer of Shook and Meece to blending butthat higher management had opposed such transfer "onaccount of the Union." As for Moses' remark, his owntestimony substantially corroborates Shook's in that re-gard, and, insofar as there is any conflict, I credit Shookfor reasons already indicated.Respondent attempted to counter the damaging effectof the foregoing matters by adducing testimony by Byasand Moses to the effect that, in refusing to transfer any ofthe dyehouse employees to blending, Respondent's pur-pose was not to discriminate against them because oftheir union activity, but rather to avoid the appearance ofdiscriminating against certain employees in the blendingdepartment, who were, themselves, members of the unioncommittee.On August 1, there were four employees in the blend-ing department, of whom three, Searcy, McCraw, andJames Harris, were admittedly known to be union adher-ents.50 The fourth, Pressley, had signed a union card, butMoses disclaimed any knowledge of his union sentiments,and there is no evidence of any such knowledge. Of thesefour employees, Searcy and McCraw had the least de-partmental seniority.41Ellis was chairman of the Union's committee and, like Wheeler, an al-leged discnmmatee.48Moses was vague as to the precise date in July when Wheeler an-nounced his recovery, but adopted the suggestion in a question put to himthat this occurred in mid-July48Moss had signed a union card but was not on the committee listi0The namesof McCrawand James Harris appear on the July 5 list ofunion committee members,and Searcy's name appears on a supplementto that list submitted by the Union on July 19 SeeG C Exh. 1(m) (Ap-pendix F) WINCHESTER SPINNING CORP.421It is apparently Respondent's contention that Byasproposed to Moses the transfer only of Meece and Mossto blending, Shook being ruled out of considerationbecause of a back injury, and that Moses opposed suchtransfer on the ground (1) that, contrary to Byas, he didnot believe that economic conditions warranted adding tothe existing work force in blending, (2) that the transferof Meece and Moss could therefore not be accomplishedwithout displacing Searcy and McCraw, the two junioremployees in blending, (3) that it was Respondent's un-written policy to follow departmental seniority with re-gard to layoffs, and (4) that, if Respondent departed fromthispolicy and, on the basis of plantwide seniority,replaced Searcy or McCraw with Moss, whose union sen-timents were not known, Respondent might be chargedwith discriminating against Searcy or McCraw becausehe was a known union adherent.At the threshold, it must be noted that it is essential toacceptance of the foregoing defense that one credit thetestimony of Byas and Moses that, notwithstanding hisprior experience in blending, the transfer of Shook wasruled out by them from the beginning because of a backinjury suffered by him after leaving the blending depart-ment, and that Moss was the only one considered fortransfer along with Meece. For, as already noted, bothMeece and Shook were on the July 5 committee list, and,had their transfers been the only ones under considera-tion,Respondent could have had no reason to fear acharge of discrimination because of the replacement oftwo union committee members (Searcy and McCraw)with two other committee members. However, Shook'saforecited, uncontroverted testimony establishes thatByas disclosed to him on August 1, that Byas had tried toarrange the transfers of Shook and Meece. While it is con-ceivable that Byas may have wished to conceal fromShook the fact that he had given preference to Moss overShook, no testimony to that effect was offered at the hear-ing, and, in the absence thereof, the Trial Examiner isfaced with a choice between two unreconciled, conflictingversions of the matter, the one given by a supervisor outof court and in advance of litigation, which version isdamaging to his Employer's case, and the other given byhim in court in support of his Employer's position.51While the latter was sworn testimony, whereas the formerwas not, the fact that the out-of-court statement was lesslikely to be tainted by considerations of the witness' or hisEmployer's interest, is a guarantee of its truthfulness,which may not lightly be dismissed. Under all the circum-stances,52 I am inclined to give more evidentiary weightto Byas' August 1 statement that he tried to arrange thetransfer of Shook (as well as Meece), and it is so found.For this reason alone, it is necessary to reject Respond-ent's defense, which rests on the premise that only Mossand Meece were considered for transfer.In any case, this is i,ot the only obstacle to acceptanceof Respondent's defense. Another essential ingredientthereof is the contention that Moses did not deem it feasi-ble to add two men to the blending crew, as Byasproposed; for, had Moses agreed to do this, there wouldhave been no problem of replacing, or discriminatingagainst,McCraw or Searcy. On this point, Moses andByas testified that, while Byas told Moses he neededmore men because of the heavy workload in his depart-ment, Moses disagreed because he foresaw a decline infuture business, and for this reason ruled out anyincreaseof the blending crew, and gave consideration only to thefeasibility ofreplacingtwo members of that crew. Yet,while Byas and Moses admitted that for about a monthafter the closing of the dyehouse the workload in blendingcontinued to be heavy, necessitating considerable over-time work, they attempted to minimize the significance ofthis circumstance by insisting that the overtime work forthe most part could not be spread over the entire weekbut had to be done by the entire crew on a particular day(Saturday), so that such overtime would not have beengreatly reduced by increasing the size of the blendingcrew. However, the credibility of such explanation is im-paired by the fact that it was advanced by Byas only afterhe had first attempted to offer a different, and apparentlyuntenable, justification for the resort to overtime inpreference to enlargement of his crew,53 and only afterRespondent's counsel diverted him from that explanationby posing the question whether the overtime work was"daily work" or "Saturday work." The fact that Moses,who testified after Byas, corroborated him on the "Satur-day work" issue could not entirely repair the damagewrought by Byas' vacillation.In addition, even if one accepts all of Respondent'sother contentions and assumes that it was confrontedwith the problem of using Moss as a replacement forSearcy or McCraw, and was deterred from doing so bythe fear of a charge of discrimination, the questionremains why it would not have been feasible to transferMeece alone, since he was a union committee memberand there could have been no claim of antiunion dis-crimination in preferring him to Searcy or McCraw.Moses attempted to supply an answer to this question.His rather cryptic statement on this point, construed mostfavorably to Respondent, seems to imply that the onlytenable basis on which he could have replaced Searcy orMcCraw would have been to substitute plantwide seniori-ty for departmental seniority, that, if he had done this,Moss would have been entitled to preference overMeece, because the former had more plantwide senioritythan the latter, and that, if he had, nevertheless, usedMeece alone as a replacement for Searcy or McCraw,Moss would have had cause to complain that he wasbeing discriminated against because he wasnota memberof the union committee.54 However, at a later point" The fact that both Moses and Byas testified that they agreed thatShook's back injury disqualified him from assignment to the blending de-partment is not,of course,dispositive of the matter,since such testimonyconflicts with Byas' foregoing disclosure to Shook, insofar as such disclo-sure implied that despite such injury Byas thought well enough of Shook'squalifications for the blending work to recommend his transfer theretosx 1 am not unmindful of the fact that Byas'testimony on the point inissue was corroborated by Moses However,the weight of this is affectedby the many circumstances noted throughout this Decision reflecting onMoses' credibility,as well as by the partisan nature of such corroborationas contrasted with the apparently disinterested character of Byas' AugustIdisclosure to Shook51Thus, when asked, in effect, why Respondent preferred to adopt theuneconomic alternative of overtime work with premium pay rather than tochoose at least temporarily to enlarge the blending crew,Byas' initialresponse was that his own men were asking for overtime However, thisdesire of his men for overtime had not deterred Byas from proposing toMoses the enlargement of his crew,and, Byas admitted that, in rejectingsuch proposal, Moses did not cite as a reason the desire of the blendingcrew for overtime work.5'Apart from anything else, it may be deemed somewhat paradoxicalthat, at the same time that PresidentGaylordwas openly avowing his op-position to the Union in speeches to the employees,Moses would seri-ously fear a charge of discrimination against Moss because he wasnot aunion adherent 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDMoses indicated that Meece, in fact, had more plantwideseniority than Moss.55When asked why considerationwas not given to replacing Pressley, who worked inblending and was not on the union committee, Moses atfirst gave the curious answer that this was not consideredbecause Pressley "would have been upset at beingreplaced." Although he subsequently offered the moresubstantial reason that the replacement of Pressley wasnotconsideredbecausehehad higher plantwideseniority56 thanMeece or Moses, eventually acknowl-edged that Pressley had less plantwide seniority thanMeece.57Upon consideration of all the foregoing circumstances,it is found that late in July Byas twice proposed thetransfer of Meece and Shook to the blending departmentas additions to his crew, that Moses rejected thisproposal, and, in view of the tenuous nature of thereasons advanced by him at the hearing for so doing andthe aforenoted inconsistencies in his testimony, I find thatsuch reasons were contrived and designed to conceal histrue motivation. I find further that such motivation wasdisclosed in Byas' admission to Shook that he and Meecewere not transferred because of considerations pertainingto the Union;58 for, absent any other persuasive explana-tion, it is found that Bvas thereby meant to say, as hisstatement implied, that Shook and Meece were deniedtransfers because they wereunionadherents.59(2)The closing of the dyehouseAs already stated, the General Counsel contends thatthe closing of the dyehouse was, itself, motivated by thefact that Meece and Shook were known to be union ad-herents.Respondent answers that the dyehouse wasclosed solely for economic reasons.From November 1964, when Respondent moved toAsheville, untilMay 1965, when its dyehouse wasopened, Respondent perforce relied exclusively on theservices of independent dyehouses, including Model DyeSouthern in Sumter, South Carolina, hereinafter called"Model." After June 1965, Respondent retained onlyModel as an outside source of supply There is no disputethat Respondent's per unit dyeing costs at Asheville weresubstantiallyhigherthanModel'scharges.60Nevertheless, at all times prior to August 1, 1966,Respondent appears to have used Model only as a secon-dary source of supply, to handle overflow orders duringpeak periods, except that any "repeats" of orders previ-ously handled by Model would normally be sent to it.siGaylord testified that, in April or May 1966, he wassatisfied not only that it would be more economical to useModel but also that it could do the work expeditiously,and that about that time an effort to find a more com-petent head dyer62 had proved unsuccessful. AccordingtoGaylord, it was decided late in May to sell thedyehouse equipment, and use Model exclusively in thefuture, and a broker was authorized to find a buyer for thedyehouse equipment.63 Thus, according to Gaylord, thesituation at the end of May was that it had been decidedto sell the dyehouse equipment, and the actual termina-tion of the dyehouse operation depended on when suchsale could be effected.Moses' version of the events leading up to the decisionto close the dyehouse was that early in 1966 he reachedthe conclusion that continued operation of the dyehousewould be uneconomic unless Crisp was replaced by amore competent head dyer, but that, after a search forsuch a replacement proved unsuccessful, Moses andGaylord discussed closing the dyehouse for that reason,and it was agreed by them not to close it until the fall,when the busy season for dyeing normally ended.64Thus, while otherwise agreeing in the main withGaylord, Moses acknowledged that the original plan wasto close the dyehouse in the fall (on the assumption thatthe busy season would continue until then) and Mosesmakes no reference to any proposed sale of equipment asaffecting the date of closing of the dyehouse. On the otherhand, as already noted, Gaylord's testimony was thatwhen the dyehouse would be closed depended on whenthe equipment would be sold._15This wasin connection with his discussion of the relativeseniority ofPressley, Meece, and Moss,whichis referred to in the text, belowIn any case,since Meece,unlike Moss,had formerly worked full timein blending,and was still doing so on a part-time basis,itwould seem thateven under a policy of departmentalsenioritythere would have been littledifficultyin justifying the transfer of Meece alone to blending51WhileMoses'actual testimony was that Pressley had "higher seniori-ty," it is evident fromthe context thatMoses was at this point speaking ofplantwide seniority.For, itwas apparently Moses' contention at this pointthat,while in the case ofSearcy and McCraw,who had less plantwideseniroity than Meece or Moss, Moses had considered resorting to plant-wide seniorityas a basis forreplacing them,no consideration was given toreplacingPressley, becausehis plantwide seniority exceededthat of bothMeece and Moss.51At this pointMoses added that Pressley had more plantwide seniori-ty than MossIf so, it necessarilyfollows that Meece also had more plantseniority than MossYet, as alreadynoted, in attemptingto justify thefailure to transfer Meece alone to blending,Moses appearedto imply thatMoss had more plantsenioritythan Meece58Necessarily implicit inthe abovefinding of discriminatory motivationis the subsidiary finding that the only action considered by Moses was thatproposed by Byas-namely,the retention of Shook and Meece in additionto, and not in place of,McCraw and Searcy -and thatMoses rejectedsuch proposal because he preferred to avail himselfof the opportunity toreduce bytwo the number of known union adherents on Respondent'spayroll`"As alreadynoted,Moses' contemporaneous admission,as crediblyrelatedby Shook,was more ambiguous than Byas',in that it attributed toRespondent's lawyers responsibilityfor the decisionnot to transfer thedyehousemen "on accountof the Union "While this suggests that Mosesmeant that the transfers were ruled out because of legal problems such asMoses described in his testimony,such remark is equally susceptible ofthe interpretation that Moses meant that Respondent was relying on ad-vice of counselas to what action would best serve its interests in its ad-mitted campaignto defeatthe UnionAt any rate,even if one takes theview of the matter most favorableto Respondent,and assumes that, as hestated at the hearing, Moses meantonly to saythat Respondent eschewedthe transfers in order toavoid anyappearance of discnmmation,such self-serving explanation,even though givenante luem,cannotsuffice to over-come the weight of all the other circumstances cited above militatingagainstthe credibility thereof^0 PresidentGaylord attributedthis in part to the ineptnessof Crisp, thehead dyer61Gaylord crediblyexplainedthat,in the caseof a "repeat" order- thatis,an order calling for the same shadeof dye as aprevious order - con-siderable time and moneywould be saved by having theorder handled atthe same location (whether inAsheville orSumter) as the prior order62 Seefn 60, above63 This was corroborated by correspondence from the brokerrelating tothe sale of the equipment,which was introduced in evidence64Accordingto Moses, the busy season usually extended from April tothe fallGaylord's testimonywas that it began inFebruaryor March andended inOctober orNovember WINCHESTER SPINNING CORP.423However, the actual closing occurred despite the factthat neither of the foregoing events had come to pass; for,onAugust 1, there had not been any sale of theequipment65 and the fall was still several months away. Inexplaining the timing of the closing, Gaylord initiallycited the fact that on July 15 the backlog of dye orderswas "declining sharply," dating such decline from the endof May, and he testified that on July 15, the backlog inRespondent's dyehouse represented only 2 weeks'work.66 Later, he stated that the "primary considera-tions"in deciding to close the dyehouse as of August Iwere (1) the fact that the current backlog representedonly 2 weeks' work and (2) Respondent's projection ofpoor business in the fall, on the basis of its appraisal ofcustomer sentiment.As to the alleged sharp decline in dye orders after lateMay 1966, Rspondent's Exhibit 9 shows that orders is-sued by Respondent for dyeing at Asheville totaled about56,000 pounds in the April-May period and about 51,000pounds in the June-July period.67 While there was a dropfrom about 30,000 pounds in June to 20,000 in July,figures submitted by Respondent in its brief show an evensharper drop in 1965, from about 34,000 pounds in Juneto 11,000 pounds in July.When it was brought to his attention that,from theevidence then available the total or orders written in July1966 for dyeing at Asheville seemed to comparefavorablywith the corresponding figure for 1965,Gaylord launched into a confused, rambling discussion,and finally settled upon the explanation that the "signifi-cant point" was that on July 15, when he decided to closethe dyehouse, it had only 2 weeks' work on hand. How-ever, it would seem that, if this was true in July 1966, itmust have been equally true in July 1965, when, as shownabove, the volume of dye orders for Asheville was abouthalf of the July 1966 volume.While it is not disputed that in July 1966, unlike July1965, Respondent had ascertained that Model could han-dle all Respondent's dyeing requirements cheaply and ex-penditiously, and that Respondent had in fact decided inMay 1966 for that reason to sell the dyehouse equipment,the question remains why Respondent abandoned itsoriginal plan, which was as Moses admitted, not to closethe dyehouse until the fall. As already noted, Gaylord'sexplanation that in June and July 1966 there was a"sharp" decline in orders is not borne out by a com-parison of those months either with prior months in 1966orwith the same months in 1965. While Gaylord'stestimony adverts to the unpromising outlook for allbusiness,68 this appears to have been only a secondaryconsideration, as he repeatedly stressed that the con-trolling consideration was the foregoing decline in ordersand the resulting low backlog as of July 15. SinceRespondent's own records do not support the reason forthe closing on which it placed its main reliance, I am con-strainedtorejectRespondent'sentireeconomicdefense.69 As there remains no explanation for the closingof the dyehouse other than that advanced by the GeneralCounsel, and, as the plausibility of such explanation isreinforced by the fact that such closing occurred in thecontext of the other unfair labor practices found above,including multiple discriminatory discharges, particularlythe discriminatory refusal to transfer Shook and Meeceto the blending department, and at a time when theUnion's preelection campaign was approaching a climax,Ifind that, while Respondent decided in May to close thedyehouse, it was also decided at that time to defer suchclosing until the fall, but the closing date was advanced toAugust 1, at least in part because of the opportunity af-forded thereby to get rid of two knownunionadherents inadvance of the impending election.It is therefore found that the decision to close thedyehouse on August 1, and discharge Meece and Shookrather than transfer them to blending was dictated by an-tiunionconsiderations, and that Respondent thereby vio-lated Section 8(a)(3) and (1) of the Act.d.ConnerConner was discharged on July 1, and his terminationnotice attributes his discharge to his shortcomings as a su-pervisor during the preceding 8 or 9 months. The GeneralCounsel contends (1) that Conner was not a supervisorat the time of his discharge, and (2) that his dischargewas, in fact, because of his union activity.Conner was hired in November 1964, and about 6weeks later was appointed "overseer" of the spinning de-partment, in which capacity he was admittedly a super-visor.However, in October 1965, he was replaced asoverseer by Hebert and, according to Conner, his dutiesthereafter were solely those of a "fixer."70 He insistedthat he was never told to perform, and that he had neverperformed, any functions under Hebert except as a fixer,and that he had no notice that he was a supervisor underHebert until he received his termination notice.Mose3 testified that, at the time that Conner was anoverseer, the_siinning department was still in the forma-tive stage,'' and the second and thire shams were thenunder the direction of "leadmen," who merely relayed tothe employees instructions from Moses and Gaylord.Moses added that, in notifying Conner of his replacementby Hebert, Moses offered Conner the position of "super-The equipment was not sold until January 196716Moses confirmed that on July 15,Gaylord proposed closing thedyehouse because of lack of orders, and that, when Moses reported thatthere was only 2 weeks' work on hand, Gaylord decided to close thedyehouse as of August 1''°Admittedly all July orders reflected orders received from customersbefore July 15, when the decision to close the dyehouse was assertedlymade1,8Gaylord acknowledged that there was in fact no decline in fall busi-ness until November (as indicated by the sharp drop in December produc-tion)`yGaylord testified that, while substantial orders for dyeing werereceived late in July and during August,all such business consisted of "re-peats" of orderspreviously handled byModel,so that,even if thedyehouse had remained open, such orders would have been assigned toModel,and there would have been no work for the dyehouse throughoutAugust However, it is not contended that it was foreseen that all the Au-gust orders would consist of repeat business for Model or that such a con-tingency entered into the decision to close the dyehouse(Since theoverwhelming majority of all prior orders had been handled at Asheville,the odds againstallthe orders in a particular month being confined to re-peats of orders handled by Model,to the exclusion of any repeats ofAsheville business, or any "first-time" orders, wouldseemto be as-tronomical It is accordingly understandable that Respondent would nothave anticipated that this would happen )°0These duties consisted of changing gears on machinery and testingyarn" Respondent had recently moved to its present location 424DECISIONSOF NATIONALLABOR RELATIONS BOARDvisor on the first shift," and that Conner accepted. It isundisputed that Conner continued to work on the firstshift at the same rate of pay as he received as overseer,and that his duties included fixing. However, there is noevidence that Moses ever explained to Conner what otherduties he would have as shift supervisor or gave Connerany reason to believe that they would be any differentfrom those of the other shift leadmen in the spinning de-partment, who admittedly were not at that time super-visorsAccordingly, I deem Moses' foregoing testimony,even if credited,72 as affording insufficient basis for find-ing Conner to be a statutory supervisor, and as proving atmost that Moses offered Conner a position as leadmanunder Hebert, which position admittedly did not at thattime require the exercise of independent judgmentHowever, according to Hebert, upon his arrival asoverseer, he was told byMosesthat Conner was to con-tinue to have the same authority as before, except that hewould be under Hebert's "supervision," and, accordingto the witness, Conner, in addition to his fixing duties, didin fact direct and assign work to employees, select em-ployees for overtime work, grant time off, and evaluatethe progress of trainees.73Cole, a first-shift employee in the spinning department,testified that during Hebert's tenure as overseer Connerwould assign her to assist other spinners, and that, in theabsence of Hebert, Conner would give certain instructionto the employees that were normally given by Hebert 74No witness was called by the General Counsel to cor-roborate Conner's blanket denial of any supervisory roleunder Hebert.75Moreover, on the basis of the testimony of Hebert andMcMahan,76 I am satisfied that under Hebert the lead-man on the second and third shifts in the spinning depart-ment acquired more responsibility, including the authori-ty to assign work to employees according to their capa-bilities, thereby constituting them supervisors under theAct, and that McMahan, who, after Conner's dischargebecame the "first shift supervisor" in spinning, was astatutory supervisor in that capacity.77 Also, the partieswere agreed that at the time of Conner's discharge shiftsupervisors in other of Respondent's departments weresupervisors under the Act,78 and the General Counselfailed to offer any testimony to explain why a differentsituation should prevail in the spinning departmentIn view of all the foregoing circumstances, includingdemeanor considerations, I credit the testimony ofHebert and Cole and find that, under Hebert, Conner didperform the duties of a statutory supervisor, that he wassuch a supervisor when discharged, and that his union ac-tivitieswere therefore not protected by the Act Ac-cordingly, there is no need to resolve the conflictingtestimony regarding the reason for his discharge, and itwill be recommended that the complaint be dismissed asto him.e.EllisElliswas hired in October 1964, and worked as a fixerin the carding department until his discharge on October11, 1966. He was designated in the Union's July 5 letteras the chairman of the union committee. His terminationnotice attributes his discharge to excessive absenteeism,and his attendance record shows that he was absent everyday in February but 4,mostof March and April, 7 daysin June, 5 days in July, 6 days in August, and that he wascontinuously absent from September 22 through October10, a period of 16 working days.There is no substantial dispute that on October 6, whenEllisvisited the plant to pick up a paycheck, Mosesquestioned him about his plans to return to work, andhanded him a letter signed by Moses commenting on hisexcessive absences. The letter concluded with what was,in effect, a warning of discharge unless Ellis contactedMoses by October 10, notified him when Ellis wouldreturn to work, and assured Moses that his attendancewould be more regular than in the past.Ellis testified that he told Moses on that occasion thathe would either return to work on the 10th or call in, andthat,when Moses insisted that he "would have to knowsomething," Ellis pleaded the difficult position in whichhe had been placed by his wife's illness.79 Ellis added thathis wife suffered a relapse on October 9, that the next dayhis daughter called the plant, and he himself called his su-pervisor, Sears, at his home and stated that "as far as heknew" he could come to work the-next day, that Sears re-ported that the matter was no longer in his hands andreferred Ellis to Moses, whom Ellis tried unsuccessfullyto contact; and that on the 1 ith the witness received histermination notice in the mail.Moses' version was that on October 6, Ellis, whenquestioned about his future availability for work,promised to return on the 10th, and to work with reasona-ble regularity; that the discussion ended with the un-derstanding that, if Ellis did not report for work on the10th, Moses would assume that Ellis no longer wished towork for Respondent; and that Moses waited until the11th, and, upon the failure of Ellis to report that day, hewas discharged.Ellis' termination notice cites his long record of absen-teeism and his latest period of continuous absence, andrefers to a promise by Ellis a few days earlier that hewould report on the 10th. The notice continues:This he did not do and while he had someone else call'ZConner deniedthathe was offered any job by Moses otherthan as afixer71Conner specificallydenied performingany of thesefunctions underHebert74Moses explained thatitwas necessary to have a shiftsupervisor onthe first shift,even thoughthe overseer was presentat that time, becausethepressof the overseer's administrative duties and paper workprevented him from giving full time and attention to the direction of theworkforce" Moreover,there is a suggestionin certain of Conner's testimony that,contraryto his blanket denial, he did at least during thee..rly part ofHebert's tenure exercisesome authority over other employees. Suchtestimonywas to the effectthat about6 weeks afterbecoming overseerHebert told Conner thathis duties would be limited to fixing and thatConner was not to give any instructions to the employees Conner failedto explain why this delimitation of his duties was necessary,if,as hetestified,he was never more than a fixer under Hebert'fiHe was the second shift leadman or "supervisor"under Hebert untilConner's discharge,when McMahan became"first shift supervisor "" He testified,without contradiction,that his duties on the first shiftwere the same as they were on the second shift'"Thus, the complaint alleges, and the answer admits,that Emory, whowas about that time a shift supervisor on the second shift in the windingdepartment,and Shelton,who was then first-shift supervisor in the card-ing department,were supervisors under the Act'yEllis' absences were due to his wife's condition, which periodicallyrequired his attendance upon her WINCHESTER SPINNING CORP.425to report that he could not come to work, the com-pany feels that Mr. Ellis is in fact voluntarily quittinghis position.It is clear from the foregoing, including the testimony ofEllis, himself, that on October 6 he was handed a letterwhich, in effect, warned him of discharge, absent some in-dication when he would return to work and a pledge ofmore regular attendance in the future, that Ellis made atleast a qualified promise to return to work on the 10th,and that on that date Moses learned, apparently from El-lis' daughter, that he would not report that day. Under thecircumstances, itwould seem that Respondent wasjustified in believing that there was little immediateprospect that Ellis' attendance would improve, and in im-plementing its warning in the October 6 letter that, absentsome assurance of such improvement, it would treat Ellisas having quit.80The General Counsel presented no evidence that anyemployee with a record of absenteeism comparable tothat of Ellis was retained by Respondent. Moreover,here, unlike the cases of Rollins and Mahaffey, there is noevidence of any out-of-court admission by a representa-tive of management that Ellis' union activity contributedto his discharge, and, if Respondent had been seeking apretext to discharge Ellis for that reason, it would seemmore logical for it to have done so in July or August,when the Union's preelection campaign was in full swing,and during which period Ellis was frequently absent fromwork, than to wait until about 7 weeks after the election.81Moreover, the fact that Respondent offered Ellis an op-portunity to save his job simply by promising more regu-lar attendance in the future and/or reporting for work onthe 10th, as well as the fact that Moses voluntarily ex-tended that deadline by one day,82 is difficult to reconcilewith any theory that Respondent was seeking a pretext todischarge him.In view of all these circumstances, particularly theabsence of any evidence of disparate treatment, the seri-ousness of Ellis' absenteeism, and, as the timing of hisdischargewas not shown to have any particular sig-nificance in relation to the Union's campaign, I do not be-lieve that the evidence preponderates in favor of a findingthat such discharge was for union activity.83 It will there-fore be recommended that the complaint be dismissed asto him.IV.THE POSTELECTION ISSUESThe ChallengesIn the election held on August 23 and 24, 38 voteswere cast for the Union and 39 against, and 8 were chal-lenged. The Union filed timely objections to conduct af-fecting the results of the election. The Regional Directorrecommended that two of the challenges be overruled andthat one be sustained There remained the challenges tothe ballots of Conner, Mahaffey, Shook, Meece, andWheeler, all of whom are alleged in the instant complaintto have been discriminatorily discharged before the dateof the election. As to them, the Regional Director recom-mended that ruling be reserved pending final action on theinstant complaint.84As it has been found above thatMahaffey, Shook, Meece, and Wheeler were discrimina-torily discharged, it will be recommended that the chal-lenges to their ballots be overruled and that their ballotsbe opened and counted As to Conner, it has been foundthat he was a supervisor when discharged, and that hisdischarge was therefore not violative of the Act. Ac-cordingly, it will be recommended that the challenge tohis ballot be sustained.The ObjectionsThe Regional Director directeda hearing onobjections4 and 5, and certain other objections which he discussedunder the caption "Objections I and 3, and Other Actsand Conduct."Objections 4 and 5 related to the alleged discriminatorydischarges of Meece, Shook, and Wheeler, all during thelast 3 weeks of the preelection period. As it has beenfound that such discharges were in fact discriminatory, itwillbe recommended that, if it is determined afterdisposition of all challenges that the Union has notreceived a majority of the votes cast, the election be setaside, because of the coercive impact of such dischargesupon the employees, and a new election ordered to beheld at such time as the Regional Director may deemappropriate.8581 Such justification would exist even if, as Ellis contended,he receivedhis termination notice in the mail on the morning of October 11, whichwould mean that it was sent out on the 10th In any case,Iam inclined tocreditMoses'testimony that he waited until the 11th to discharge Ellis,thereby giving him an extra day's grace,as this is supported by the factthat the notice,itself, is dated October I I11Moses testified that Respondent tolerated Ellis' absence for so longbecause of the highly skilled nature of his work as a fixer in the carding de-partment,but that this factor became less important in October, whenwork became slack and operations were substantially curtailedd2 See fn 80, above13while Ellis was ostensibly a more prominent union adherent than anyof those found above to have been discharged for union activity, Ellis ad-mitted making statements to Respondent at various times indicating thathe was disposed to work against the Union and for an independent union,and the Regional Director's report on objections cites admissionsby Ellisthat in July he proposed to Respondent that he contact all those whosigned cards for the Union and urge them to renounce the Union Underthese circumstances Respondent may well have regarded him as an allyrather than otherwise84No exceptions to the Regional Director's report were filed85There is,accordingly,no need to consider the validity of the objec-tions I and 3 However,itmay be noted that all mattersspecifiedin thoseobjectionsare covered by allegations of the complaint which weredismissed either at the hearing or in the instant Decision In addition tosuch matters,the Regional Director treated aspart of thoseobjectionsother conduct of Respondent,not alleged in the objections,either ingeneral or specific terms,includingCrisp'sdisclosure to Shook ofRespondent'spolicy of discharging union adherents for "cause," andRespondent's invitation to employees to strike their names from the July 5committee list Both of these incidents have been found above to be viola-tive of the Act. However,itwould seem that under current Boardpolicy,the failure to allege such incidents in the objections precludes considera-tionthereof bythe BoardDon Allen Midtown Chevrolet, Inc ,113NLRB879,AtlanticMills ServicingCorporation of Cleveland, et al,120NLRB 1284,National FurnitureCompany,Inc, 119 NLRB 1, 4. In thelast case the Board approved a Regional Director's finding that an allega-tion of interference with an electionby "diverseand sundry other acts"lacked sufficient specificityHere, there was not even such an allegationby the Union,but only a charactenzationby theRegional Director of mat-ters not covered by the objections as "other acts and conduct," apparentlyon the assumption that he was not limited in his investigation of objectionsto the particular matters alleged by the Union To the extent that caseslikeJ I Case Company,86 N LRB12, andHobart Manufacturing Com-pany,92 NLRB 203, 205, supportthe foregoing assumption,they wouldappear to have been overruled by the more recent decisions cited above 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the Respond-ent's operations described in section 1, above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.VI.THE REMEDYIt having been found that the Respondent violated Sec-tion 8(a)(1) and(3) of the Act, it will be recommendedthat it be ordered to cease and desist therefrom and takecertain affirmative action designed to effectuate the poli-cies of the Act.It has been found that the Respondent discriminatorilydischargedRollins,Mahaffey,Wheeler, Shook, andMeece. As the record indicates that since such dischargesRespondent has substantially curtailed its operations foreconomic reasons, it is possible that some of these em-ployees might have been terminated even absent any un-fair labor practices. Under these circumstances, it will berecommended that the Respondent be ordered to offerthe foregoing five employees immediate reinstatement totheir former or substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges,dismissing, if necessary, any employees hired since theirdischarge. If there is not then sufficient work available forthe remaining employees and the five claimants, allavailable positions shall be distributed among them in ac-cordancewithsuch nondiscriminatory practice asRespondent has heretofore followed, in effecting reduc-tions in force for economic reasons. The Respondentshall place those employees, if any, for whom no employ-ment is available after such distribution, on a preferentialhiring list, priority on such list being determined in ac-cordance with such preexisting nondiscriminatory prac-tice, and thereafter offer them reinstatement as employ-ment becomes available and before other persons arehired for such work. Respondent should also be directedto reimburse the above-named employees for any loss ofpay they may have suffered by reason of the Respond-ent's discrimination against them, by paying to each ofthem a sum of money equal to the amount he or she wouldnormally have earned as wages from the date of dischargeto the date of Respondent's offer of reinstatement, lesstheir net earnings during that period. Backpay shall becomputed on the basis of calendar quarters, in ac-cordance with the method prescribed inF.W. WoolworthCo., 90 NLRB 289, and interest at the rate of 6 percentper annumshall be added to net backpay, in accordancewithIsis Plumbing & Heating Co.,138 NLRB 716. Asit is possible, however, that one or more of the five em-ployees might have been terminated in a reduction offorce, even absent any unfair labor practices, this possi-bility isto be taken into consideration in determining theamount of backpay due these employees.In view of the nature of the violations found herein,particularly the discriminatory discharges, a potentialthreat of future violations exists which warrants a broadcease-and-desist provision.CONCLUSIONS OF LAW1.By coerciveinterrogationof employees concerningtheir union sentiments and thoseof other employees, bysolicitation of employees to repudiate the Union, bythreats of reprisal for union activities, by promulgatingand maintaining in effect an unduly broad rule against dis-tribution of union literature, and by forbidding such dis-tribution, as well as any solicitation on behalf of theUnion, in order to impede the organization of its em-ployees, Respondent has interfered with, restrained, andcoerced its employees in the exercise of rights guaranteedin Section 7 of the Act, and has engaged in and is engag-ing in unfair labor practices within the meaning of Section8(a)(1) of the Act.2.By refusing to transfer Shook and Meece on August1,and by discharging them and Rollins, Mahaffey, andWheeler because of their union activity, Respondent hasviolated Section 8(a)(3) and (1) of the Act.3.By discharging Wheeler, Shook, and Meece forunion activity, Respondent interfered with the election ofAugust 23 and 24.RECOMMENDED ORDERUpon the entire record in the case and the foregoingfindings of fact and conclusions of law, it is recommendedthat Respondent,Winchester Spinning Corp.,Asheville,North Carolina, its officers,agents, successors,and as-signs, shall be required to:1.Cease and desist from:(a)Discouraging membership in United Textile Work-ers of America,AFL-CIO,or in any other labor or-ganization,by discriminating against employees in regardto their hire or tenure of employment or any term or con-dition of employment.(b)Threatening employees that it will visit reprisalsupon them for engaging in union or concerted activities.(c)Coercivelyinterrogating employees concerningtheir union activities or those of other employees.(d)Soliciting employees to repudiate the above-namedUnion or any other labor organization.(e)Promulgating or maintaining in effect(1) any ruleagainst union solicitation or distribution of union litera-ture, which is designed solely to impede the organizationof its employees, (2) any rule against such distribution innonwork areas during nonworking time.(f)In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right toself-organization,to form, join,or assist the above-namedUnion,or any other labor organization,to bargain collec-tively through representatives of their own choosing, andto engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, orto refrain from any or all such activities.2.Take the following affirmative action,which isdeemed necessary to effectuate the policies of the Act:(a)Rescind the no-solicitation and no-distributionrules posted on May 1 I , 1966, insofar as they apply tounion activity.(b)In the manner prescribed in the section of thisDecision entitled"The Remedy," offer to Blanche Rol-lins,Edna Louise Mahaffey, James B.Meece, FredShook,Jr., and John E. Wheeler immediate and full rein-statement to their former or substantially equivalent posi-tions, without prejudice to their seniority or other rightsand privileges.(c)Make whole the said employees,in the manner setforth in the section of this Decision entitled "TheRemedy," for any loss of pay they may have suffered byreason of Respondent's discrimination against them. WINCHESTER SPINNING CORP.(d)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(e)Post at its plant in Asheville, North Carolina, co-pies of the attached notice marked "Appendix."86 Copiesof said notice, to be furnished by the Regional Directorfor Region 11, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecu-ve days thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(f)Notify the Regional Director for Region 11, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith. 117IT IS FURTHER RECOMMENDED that those allegations ofthe complaint as to which no violation has been found bedismissed.With regard to Case I1-RC-2395, it is hereby recom-mended that:(1)The challenge to the ballot of Martin L. Conner besustained.(2)The ballots of Edna Louise Mahaffey, John E.Wheeler, James B. Meece, and Fred Shook, Jr., cast inthe election of August 23 and 24, be opened and counted,and that, if it is determined, after counting these and theother challenged ballots ordered by the Regional Directorto be counted, that the Union has received a majority ofthe valid votes cast in such election, the Union be cer-tified as the representative of Respondent's employees inthe unit stipulated to be appropriate.(3) If, after counting all the ballots cast by eligiblevoters, it is determined that there is no majority for theUnion, the election be set aside and the representationcase be remanded to the Regional Director for Region 1 Iwith instructions to conduct a new election at such timeas he deems that circumstances permit a free choice of abargaining agent.X8 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order "11 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify said Regional Director,in writing, within 10 days from the date of this Order, what steps Respon-dent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National Labor427Relations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT discourage membership in UnitedTextileWorkers of America, AFL-CIO, or anyother labor organization by discriminatingagainstemployees with regard to their hire, tenure, or anyother condition of employment.WE WILL NOT threaten our employees withreprisals for concerted activities, coercively inter-rogate our employees about their union activities orsentiments or those of other employees, solicit ouremployees to repudiate any labor organization,publish or maintain in effect any rule limiting solicita-tion or distribution of literature on behalf of a unioninorder to impede the organization of our em-ployees, or prohibit such distribution in nonworkareas during nonworking time.WE WILL rescind our no-solicitation and no-dis-tribution rules promulgated on May 11, 1966, insofaras they apply to union activity.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir rights to self-organization, to form, join, orassistUnitedTextileWorkersofAmerica,AFL-CIO, or any other labor organization, to bar-gain collectively through representatives of their ownchoosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mu-tual aid or protection, or to refrain from any or allsuch activities.WE WILL offer Edna Louise Mahaffey, BlancheRollins, John E. Wheeler, James B. Meece, and FredShook, Jr., immediate and full reinstatement to theirformer or substantially equivalent positions, andmake them whole for any loss of pay suffered byreason of the discrimination against them.All our employees are free to become, remain, orrefrain from becoming orremainingmembers of UnitedTextileWorkers of America, AFL-CIO, or any otherlabor organization.WINCHESTER SPINNINGCORP.(Employer)DatedBy(Representative)(Title)Note:We will notify any of the above-named em-ployees if presently serving in the Armed Forces of theUnited States of their right to full reinstatement upon ap-plication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywiththeBoard'sRegionalOffice, 1624Wachovia Building, 301 North Main Street, Winston-Salem, North Carolina 27101, Telephone 723-2911.